DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-3, 5-7, 9-14, 16-17, 19-21, 23, 29-31, 33-36, 43, 46, 50-51, 53-54, 56-57, 59-64 are pending.

Response to Arguments
Applicant remarks on pages 13-14 that the description provided in the specification for the various anatomical imaging modalities entitles the Applicant to a recitation of general limitation of “anatomical imaging modality” of claim 5. However, according to MPEP 2163(II)(A)(3)(a)(ii), “…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus”. Given that “anatomical imaging modality” directs to a substantially wide range of imaging modalities, the descriptions given for the exemplary imaging modalities does not suffice as adequate description for the myriad variations of anatomical imaging modalities. 
Claim 20 does not recite that the image mask is for isolating a ganglion plexus meaning that any nervous tissue as taught in Raffel (see paragraph 53 for the imaging of cardiac sympathetic innervation based on the activity levels of radiotracers (paragraph 55). 
Therefore, claims 5 and 20 are rejected. 

Withdrawn Rejections
Pursuant of applicant’s amendments filed on 03/10/2021, the rejections made to claims 6-7 and 31-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Claim Objections
Claims 1, 5, 20, 31, 36 and 56 are objected to because of the following informalities:
Claims 1, 20, 31, and 56 recite “anatomical imaging modality sensor” and claims 5, 31 and 36 recite “anatomical image modality”. However, the specification only indicates an anatomical imaging modality, therefore the claims should be amended for consistency.
Claims 1, 36 and 56 recite an abbreviation “GP” without first defining the meaning. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3,6-7,9-14,16-17,19,21,23,29-31,33-36,43,46,50-51,53-54,56-57 and 59-68 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3,6-7,9-14,16-17,19,21,23,29-31,33-36,43,46,50-51,53-54, 56-57 and 59-68 have been indicated as being allowable or as containing allowable subject matter because the prior art of record, solely or in combination, fail to disclose the following patentable limitations of the applicant’s claimed and disclosed invention: 
“receiving at least one image mask designed for isolating a region of the functional imaging modality data corresponding to the intrabody volume of the patient predicted to include at least one GP that is not depicted within an anatomical image of the intrabody volume captured by an anatomical imaging modality sensor; applying the at least one image mask to the functional imaging modality data to isolate the region corresponding to the intrabody volume predicted to include the at least one GP; locating the nervous tissue in the intrabody volume and at least one ganglionic plexus (GP) of the ANS, within the isolated region of the functional imaging modality data defined by the at least one image mask applied on the functional imaging modality data based on at least one predefined rule, said rule relying on a calculated activity of a radio labeled tracer within a spot in said respective image mask being larger than activity of an .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “acquiring anatomical imaging modality data from an anatomical image modality which images the intrabody volume of the patient containing the body part”. The instant application has disclosure for several modalities (see paragraph 5 of PG pub), but fails to 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raffel, et al., US 20060127309, hereafter referred to as “Raffel”, in view of Stodilka et al., US 20080187094, hereafter referred to as "Stodilka" and Schwartz, Y., US 20130123773, hereafter referred to as “Schwartz”. 

Regarding claim 20, Raffel teaches a method of guiding a body part treatment using a functional imaging of a nervous tissue (see paragraph 34), comprising:
acquiring functional imaging modality data from a nuclear medicine functional imaging modality which images an intrabody volume of a patient having a body part (see paragraph 24 for the imaging of organs using PET), 
the patient having been injected with a radio labeled tracer imaging agent (see paragraph 36 for the injection of radioisotopes) having a nervous tissue uptake by an autonomic nervous system (ANS) (where the radioisotope labels adrenergic tissues in paragraph 71. While Raffel presents PET imaging of cardiac sympathetic innervation, see paragraphs 53-70, and PET imaging of adrenergic tumors, see paragraphs 71-75, as “example 2” and “example 3”, respectively, of implementing its invention, one of ordinary skill would have found it obvious to combine teachings from both examples as paragraph 67 includes that compounds used in the example 2 may be used in PET imaging of adrenergic tumors, as disclosed in example 3. Furthermore, paragraph 78 includes that such modifications would be obvious to those skilled in the relevant fields); 
locating the nervous tissue in the intrabody volume based on the functional imaging modality data, within the isolated region of the functional imaging modality data defined by the at least one image mask applied on the functional imaging modality data based on at least one predefined rule, (see paragraph 53 for the imaging of cardiac sympathetic innervation based on the activity levels of radiotracers (paragraph 55). While Raffel does not explicitly mention 
said rule relying on a calculated activity of a radio labeled tracer within a spot in said respective region of interest being larger than activity of an area surrounding the spot within the respective region of interest by more than a predefined threshold (see the multi-compartment kinetic modeling of the tracer in figs. 2 and 3 which examines the concentration in neuronal compartments (synaptic center) compared to surround regions (extracellular space). Also, see paragraph 61); and 
Raffel does not teach 
While Raffel teaches, in paragraph 34, anatomical imaging and, in paragraph 4, using the anatomic images complementarily with the functional images, Raffel does not teach receiving at least one image mask designed for isolating a region of the functional imaging modality data corresponding to the intrabody volume of the patient predicted to include region of interest that is not depicted within an anatomical image of the intrabody volume captured by an anatomical imaging modality sensor; 
applying the at least one image mask to the functional imaging modality data to isolate the region corresponding to the intrabody volume predicted to include the region of interest; 
the isolated region of the functional imaging modality data is defined by the at least one image mask applied on the functional imaging modality data
However, Stodilka teaches 
receiving at least one image mask (see fig. 6) designed for isolating a region of the functional imaging modality data corresponding to the intrabody volume of the patient predicted to include region of interest that is not depicted within an anatomical image of the intrabody volume captured by an anatomical imaging modality sensor (paragraph 64); 

the isolated region of the functional imaging modality data is defined by the at least one image mask applied on the functional imaging modality data (see fig. 7 and paragraphs 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Raffel to use Stodilka’s method including the use of an binary image mask in isolating a regions of interest describing a distribution of radiotracer activity in the body and for guiding a reconstruction of an image depicting neural activity within said image mask by more than a predefined threshold as taught by Stodilka to improve the accuracy of imaging the region of interest. See paragraph 44 of Stodilka. 
While Raffel teaches guiding a treatment to the located at least one nervous tissue for treating disease (see paragraph 34), Raffel in view of Stodilka does not teach that the treatment is ablation therapy; and 
However, Schwartz teaches a cardiac tissue ablation of regions containing ganglionated plexi (see paragraph 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate configure Raffel’s method as modified by Stodilka to use ablation therapy the way Schwartz teaches to improve the safety and efficacy of treatment and shorten procedure time. See paragraph 11 of Schwartz. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793           


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793